USDC IN/ND case 3:19-cr-00105-JD-MGG document 33 filed 08/27/20 page 1 of 3




                     UNITED STATES DISTRICT COURT
                                Northern District of Indiana
                                   South Bend Division

UNITED STATES OF AMERICA,
          Plaintiff
                                                  CASE NUMBER: 3:19-CR- 105
vs.

JESSIE WADE RICHARDSON,
          Defendant


                  DEFENDANT’S SENTENCING MEMORANDUM

       The Defendant, Jessie Wade Richardson, by CJA counsel, David P. Jones, for his

Sentencing Memorandum, states:

       On January 24, 2020, Mr. Richardson pled guilty to Count 1, charging the

Defendant with making a bomb threat by a telephone call to a FedEx facility in South,

Bend, Indiana.

       Mr. Richardson’s total offense level is only 13 but because of his criminal history

category, his guideline range of imprisonment is 33-41 months.

       Fueled by the rage of jealousy, the defendant called his girlfriend’s place of

employment and made a bomb threat.

       Almost immediately Mr. Richardson admitted his criminal conduct. In fact, he

plead guilty less than thirty days after his arrest. He has been incarcerated ever since.

       Mr. Richardson has clearly seen the error of his ways and the impact incarceration

has had on his girlfriend and his family of four children.
USDC IN/ND case 3:19-cr-00105-JD-MGG document 33 filed 08/27/20 page 2 of 3


       The defendant has been in a long-term relationship with his girlfriend since the age

of 16. Together, they have two young children under the age of 3. Mr. Richardson also

has two “step-children” under the age of 12. There has been no abuse in the relationship

and their children are healthy with no involvement from Department of Child Services.

As evidenced by the attached letters, Mr. Richardson has a support system and people

who care about him and his future.

       It appears drugs and alcohol have played a role in the defendant’s criminal conduct

and prior criminal history. Therefore, the defendant requests, that the Court make a

judicial recommendation for the Residential Drug Abuse Program if the defendant is

qualified and has sufficient time to complete the program. The Defendant has never

attended inpatient or outpatient treatment but has had a few drug classes. If the defendant

can get his substance abuse under control, his criminality should subside.

       Given the facts and circumstances of this case, the low end of the Guideline

Range, or 33 months, would be a sentence that is sufficient but not greater than necessary,

to accomplish the objective set forth by Congress.


Date: August 27, 2020                      s/David P. Jones
                                          David P. Jones, #17393-64
                                          Attorney for Defendant
                                          916 Lincolnway
                                          La Porte, IN 46350
                                          (219) 362-1577
                                          dpjones@nlkj.com




                                             2
USDC IN/ND case 3:19-cr-00105-JD-MGG document 33 filed 08/27/20 page 3 of 3




                           CERTIFICATE OF SERVICE

      I hereby certify that on the 27th day of August, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/CM/ECF system which sent

notification of such filing to the following: molly.donnelly@usdoj.gov


                                   NEWBY, LEWIS, KAMINSKI & JONES, LLP

                                     /s/David P. Jones
                                        David P. Jones, #17393-64




                                             3
